DETAILED ACTION
Claims 1-3, 5-8, 10, 12-17, and 19-24 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “the data processor” contain typo error. It should be “the processor” instead. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-8, 10, 12-17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
indicates that the blade server is replacing a preceding blade server” was neither disclosed nor described in the specification. After carefully reviewing the specification, Examiners cannot find relevant support for “a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server”. In other words, there is no “indication” about the blade server is replacing a preceding blade server based on the presence of the response file. The specification only describes “determining whether the response file is present” in figure 3, step 306 and paragraphs 74-75.
Regarding claim 21, the claim recites “wherein a non-presence of the response file at the remote management module indicates that the blade server is not replacing the preceding blade server” was neither disclosed nor described in the specification. The specification only describes “determining whether the response file is present” in figure 3, step 306 and paragraphs 74-75. There is no “indication” about the blade server is not replacing the preceding blade server based on the determining. In other words, the specification only describes the determining step and is silent about providing the “indication” or indicating the blade server is not replacing the preceding blade server based on the determination.
Claim 23 is rejected for the same reasons as set forth in claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US Patent 6,810,478 B1) in view of in view of Lu et al (US Publication 2009/0222498 A1). 
Regarding claim 1, Anand discloses a blade server, comprising at least one data processor, wherein the data processor is configured to:
 transmit a notification signal to a remote management module remote from the blade server [abstract][Col. 2 lines 43 – 45: the client sends the remote boot request to the TFTP boot server], wherein:
the notification signal prompts the remote management module to determine whether a response file [configuration file] comprising parameters selected from a group consisting of: BIOS setup settings, BMC settings, RAID volume settings, and settings for OS installation is present at the remote management module [Col. 5 lines 43- 53: The chained bootstrap looks for the client's configuration information file on the TFTP server],
[Col. 5 lines 43 – 53: The configuration file is written into a client-specific directory][ This bootstrap then acquires a configuration file for the client from the TFTP server];
receive the response file from the remote management module [Col. 5 lines 43 – 53: The configuration file is written into a client-specific directory][abstract: This bootstrap then acquires a configuration file for the client from the TFTP server]; 
retrieve an image of a desired operating system for the blade server in response to receiving the response file [Abstract: This bootstrap then acquires a configuration file for the client from the TFTP server and determines the specific OS and associated bootstrap to download to the client. ][Col. 5 lines 57 – 61: A TFTP request is then made for the OS-specific second bootstrap file designated in that client-specific configuration file (step 418). The OS-specific second bootstrap is loaded to the client (step 420) and that bootstrap processes the download of the OS to the client (step 422).]; and
install the desired operating system on the blade server based on the parameters in the response file [Abstract: This bootstrap then acquires a configuration file for the client from the TFTP server and determines the specific OS and associated bootstrap to download to the client. ][Col. 5 lines 57 – 61: A TFTP request is then made for the OS-specific second bootstrap file designated in that client-specific configuration file (step 418). The OS-specific second bootstrap is loaded to the client (step 420) and that bootstrap processes the download of the OS to the client (step 422)].
 a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server, the response file present on the remote management module was previously updated by the preceding blade server being replaced by the blade server.
Lu discloses a presence of the response file on the remote management module indicates that the blade server is replacing a preceding blade server [0065: If the source server has not failed, step S420 is performed to continue to replicate changes asynchronously] [0051: Because the system state of the source server 20 is replicated in addition to data, this allows failover to a target server 30 that is configured similarly to, and preferably as nearly identically as possible to, the source server 20. Failover is explained in more detail below. The system state of a server includes all of the configuration information for the server, such as user accounts, device drivers, boot profiles, and other system settings.][The system state of the preceding blade server is updated asynchronously],
the response file present on the remote management module was previously updated by the preceding blade server being replaced by the blade server [0065: If the source server has not failed, step S420 is performed to continue to replicate changes asynchronously] [0051: Because the system state of the source server 20 is replicated in addition to data, this allows failover to a target server 30 that is configured similarly to, and preferably as nearly identically as possible to, the source server 20. Failover is explained in more detail below. The system state of a server includes all of the configuration information for the server, such as user accounts, device drivers, boot profiles, and other system settings.].

Regarding claims 2, 3, 5-8, 10, the base claim 1 is taught by Anand and Lu as disclosed above and the additional limitations in these claims are taught by Lu as disclosed in the previous office action. 
Regarding claim 12, Anand discloses the blade server of claim 1, wherein the data processor further comprises a set-up module, wherein the set-up module is operable to be launched by the response file [Abstract: This bootstrap then acquires a configuration file for the client from the TFTP server and determines the specific OS and associated bootstrap to download to the client.][Col. 5 lines 57 – 61: A TFTP request is then made for the OS-specific second bootstrap file designated in that client-specific configuration file (step 418). The OS-specific second bootstrap is loaded to the client (step 420) and that bootstrap processes the download of the OS to the client (step 422)].
Regarding claims 13 – 17 and 19, these claims are rejected for the same reasons as set forth in claims 1, 2, 3, 5, 8 and 6 respectively.
Regarding claim 20, this claim is rejected for the same reasons as set forth in claim 1 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anand (US Patent 6,810,478 B1) in view of in view of Lu et al (US Publication 2009/0222498 A) and in further view of Oberhaus (US Publication 2008/0091929). 
Regarding claim 21, Anand and Lu do not disclose the blade server of claim 1, wherein a non-presence of the response file at the remote management module indicates that the blade server is not replacing the preceding blade server.
Oberhaus discloses a non-presence of the response file at the remote management module indicates that the blade server is not replacing the preceding blade server [0021: The replacement may be performed, if, for instance, there is a technical malfunction in the previous target machine 104. Therefore, target machine 106 is booted with a configuration that is similar to that of previous target machine 104.][0035: it is determined if the image-configuration information pertaining to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anand and Lu together for the same reasons as disclosed above. It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Oberhaus into the disclosure of Anand and Lu to provide the indication of the previous/existing blade server based on the presence of the configuration file. 
Regarding claim 22, Oberhaus discloses the blade server of claim 21, wherein, in response to the non-presence of the response file at the remote management module, the data processor is configured to one of: receive a second response file from the remote management module, wherein the second response file is input to the remote management module by a user; or receive a third response file from the remote management module, wherein the third response file comprises a pre-set response file that the remote management module received from the blade server [0037: At step 402, if image configuration is not available, step 410 is performed. At step 410, it is determined that boot preparation is required.][0026, 0029: If boot preparation is required, controller 204 sends the hardware information to boot preparation module 202.].
	Regarding claims 23 and 24, these claims are rejected for the same reasons as set forth in claims 21 and 22 respectively.  

Response to Arguments
Applicant’s arguments filed on 10/12/2021 have been fully considered but are moot in view of new ground(s) of rejection because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356. The examiner can normally be reached 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHIL K NGUYEN/Primary Examiner, Art Unit 2187